Exhibit 10.1

 

EXECUTION COPY

 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

This First Amendment to Purchase Agreement, dated as of May 22, 2018 (this
“Amendment”), is among AAR CORP. (“AAR”), a Delaware corporation, as seller
representative (in such capacity, the “Seller Representative”) on behalf of
itself and each seller set forth on Exhibit A hereto (collectively, the
“Sellers”), as servicer (in such capacity, the “Servicer” and, together with the
Seller Representative, the “AAR Parties” and each an “AAR Party”), and as parent
(in such capacity, the “Parent”), and CITIBANK, N.A. (the “Buyer”).

 

RECITALS

 

WHEREAS, the AAR Parties, the Sellers and the Buyer are parties to that certain
Purchase Agreement, dated as of February 23, 2018 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”);

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

SECTION 1.                            Definitions. Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings assigned
thereto in the Agreement.

 

SECTION 2.                            Amendments to the Agreement.

 

(a)                                 The third sentence of Section 4(b) of the
Agreement is hereby amended and restated in its entirety to read as follows:
“Following the occurrence of a Material Adverse Change, the Buyer shall have the
right to issue a notice to the Seller Representative (the “DACA Notice”)
requesting that the Servicer enter into an account control agreement covering
the existing Collection Account.  Following receipt of the DACA Notice by the
Seller Representative, the parties shall use commercially reasonable efforts to
negotiate and enter into an account control agreement covering the existing
Collection Account in form and substance reasonably satisfactory to the Buyer on
or prior to the DACA Date.”.

 

(b)                                 Section 12(c) of the Agreement is hereby
amended by deleting the second sentence therein in its entirety.

 

(c)                                  Schedules I and II to the Agreement are
hereby amended and restated in the form of Annex A attached hereto.

 

(d)                                 The definition of “Collection Account” in
Exhibit A to the Agreement is hereby amended by deleting the following language
in its entirety: “if the Agreement has not been terminated pursuant to the
second sentence of Section 12(c) thereof,”.

 

(e)                                  The definition of “DACA Date” in Exhibit A
to the Agreement is hereby amended and restated in its entirety to read as
follows:

 

--------------------------------------------------------------------------------


 

“DACA Date”: With respect to the DACA Notice issued by the Buyer pursuant to
Section 4(b), the date specified in such notice, which date shall be no less
than 90 days following the date of receipt by the Seller Representative of such
notice (or such later date as may be agreed by the Buyer and the Seller
Representative).  Prior to the issuance of the DACA Notice, there shall be no
DACA Date then in effect.

 

SECTION 3.                            Conditions to Effectiveness. This
Amendment shall become effective on the date on which each of the parties hereto
shall have received counterparts of this Amendment executed by each of the other
parties hereto.

 

SECTION 4.                            Representations and Warranties. The Seller
Representative (on behalf of itself and each Seller) and the Servicer hereby
make to the Buyer, on and as of the date hereof, the following representations
and warranties:

 

(a)                                 Authority. The execution, delivery and
performance by the applicable AAR Party of this Amendment (i) are within such
AAR Party’s corporate powers and (ii) have been duly authorized by all necessary
corporate action;

 

(b)                                 Enforceability. This Amendment constitutes
the legal, valid and binding obligation of the applicable AAR Party, enforceable
against such AAR Party in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating
to the enforcement of creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought at equity or law);

 

(c)                                  Representations, Warranties and Covenants.
Its representations, warranties and covenants contained in the Agreement (other
than those set forth in clauses (i) and (k) of Exhibit C thereof) are true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date; and

 

(d)                                 No Event of Termination. No Event of
Termination has occurred and is continuing.

 

SECTION 5.                            Ratification of Parent Undertaking.  The
Parent hereby acknowledges and agrees that, immediately after giving effect to
this Amendment, the Parent Undertaking shall remain in full force and effect and
is hereby ratified and confirmed.

 

SECTION 6.                            Effect of Amendment; Ratification.

 

(a)                                 Upon the effectiveness of this Amendment,
each reference in the Agreement to the “Purchase Agreement”, “this Agreement”,
“hereunder,” “hereof,” “herein,” “hereby” or words of like import shall mean and
be a reference to the Agreement as amended hereby, and each reference to the
Agreement in any other document, instrument and agreement executed and/or
delivered in connection with the Agreement shall mean and be a reference to the
Agreement as amended hereby.

 

(b)                                 Except as specifically amended hereby, the
Agreement and all other documents,

 

2

--------------------------------------------------------------------------------


 

instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed in
all respects.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Buyer or any of its assignees under the Agreement or any other document,
instrument, or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

 

SECTION 7.                            Execution; Counterparts. This Amendment
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by electronic mail attachment in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 8.                            Governing Law. This Amendment shall be
governed by the laws of the State of New York, without giving effect to
conflicts of law principles.

 

SECTION 9.                            Section Headings. The various headings of
this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment or the Agreement or any provision
hereof or thereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

AAR CORP., as Seller Representative (on behalf of itself and each Seller) and as
Servicer

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Vice President & Treasurer

 

 

 

 

 

AAR CORP., as Parent

 

 

 

 

 

By:

/s/ Jason Secore

 

Name:

Jason Secore

 

Title:

Vice President & Treasurer

 

First Amendment

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Buyer

 

 

 

 

 

By:

/s/ James. R Williams

 

Name:

James. R Williams

 

Title:

Vice President

 

First Amendment

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AAR CORP.

 

AAR Aircraft Services, Inc.

 

AAR Airlift Group, Inc.

 

AAR Manufacturing, Inc.

 

AAR Supply Chain, Inc.

 

AAR International, Inc.

 

AAR Government Services, Inc.

 

AAR Landing Gear LLC

 

--------------------------------------------------------------------------------